DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Status of the Application
The amendment filed on 12/28/2021 has been entered. The following has occurred: Claims 1, 3, 5-9, 11, and 13-18 have been amended. 
Claims 1-18 are pending. 
Effective Filling Date: 6/15/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Priority Objection is maintained. 
35 U.S.C. 101 Rejection is maintained in light of the amended claim limitations. 
35 U.S.C. 112(a) Rejection is added. 
35 U.S.C. 102 Rejection is withdrawn in light of the amended claim limitations. 
35 U.S.C. 103 Rejection is modified in light of the amended claim limitations.
Priority
The present application claims priority to Provisional Application 62/520,470, filed on 6/15/2017.
The Office acknowledged the certified copy of SG10201710765X was filed on 12/22/20217, however, only submitted 4 pages of the Specification out of the total 17 pages of the Specification indicated. The Applicant respectfully request for the missing pages of the Specification for the certified copy of SG10201710765X, filed on 12/22/2017, to be acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Singapore on 12/22/2017. It is noted, however, that applicant has not filed a certified copy of the SG10201710765X application as required by 37 CFR 1.55. That is, the certified copy of SG10201710765X application listed 17 pages for the Specification, however, only 4 pages of the Specification is filed. 
The present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of 4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-8 are directed to a method (i.e. a process), claims 9-16 are directed to a device (i.e. a machine), and claim 17 is directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 17, which is representative of independent claims 1 and 9, have been denoted with letters by the Examiner for easy reference. The bold language of claim 17 recites a judicial exception as explained further below:
A system for determining a development for an area, the system comprising: one or more processor; and one or more non-transitory memory comprising a plurality of program instructions which, when executed by the one or more processors, cause the one or more processors to;
receive input parameters associated with a plurality of target geographical areas and a reference geographical area, wherein the input parameters are generated based on payment card transaction data originating from the plurality of target geographical areas and the reference geographical area; 
generate a logistic regression model based on the input parameters generated based on the payment card transaction data;
identify a candidate geographical area from the plurality of target geographical areas using the logistic regression model, wherein identify the candidate geographical area comprises match the candidate geographical area to the reference geographical area using the logistic regression model; and
determine a development activity for the candidate geographical area based on an outcome of said development activity in the reference geographical area.
The highlighted portions of limitations [A]-[E] above recite steps of determining a development for an area based on payment card transaction data (i.e. sales activities or human behaviors) in comparison between reference geographical area and target geographical area, which is commercial interactions and business relation, that falls under “Certain Methods of Organizing Human Activity.” Additionally, the highlighted portions also recite steps of identifying a candidate geographical area from the target geographical area matching from logistical regression model, which covers concepts performed in the human mind (e.g., including observation, evaluation, judgement, or opinion), that falls under “Mental Processes,” of the abstract idea groupings articulated in the 2019 PEG. Lastly, under the broadest reasonable interpretation, the steps of generating a logistic regression model and identifying a candidate geographical area using logistic regression model, is using mathematical formulas or equations for calculation, which falls under “Mathematical Concepts” of the abstract idea groupings articulated in the 2019 PEG.
Under the broadest reasonable interpretation, other than the computing system, processor,  non-transitory memory, and database (claim 9), the claims 1, 9, and 17 recite a process for receiving payment card transaction information associated with target geographic areas and reference geographical area, from a stored record; generating a logistic regression model based on the payment card transaction information; identifying a candidate geographical area using the logistic regression model, and determine a development activity based on outcome of previously development activity in 
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of computing device with “one or more processor,” “non-transitory memory,” and “database” (claim 9) to perform generic computer functions (receive, generate, identify, and determine information). The computer in the steps is recited at a high-level of generality (i.e., as a generic memory and processor performing generic computer function for executing computer program instructions; See Applicant’s Specification at least at paragraphs [0080]-[0089] and Figure 8) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
Additionally, the function of limitation [B]-[E] are step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component.  The claim as a whole merely describes how to generally “apply” the concept for determining a development for an area. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. 
Dependent claims 2-8 and 10-16 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 10 further recite additional information regarding the input parameters associated with the plurality of target geographical areas comprise data from a first time period and the input parameters associated with the reference geographical area comprise data from a second time period before the first time period, which does not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 3 and 11 further recite additional steps of standardizing and normalizing the input parameters, however, the steps do not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. That is, the steps of standardizing and normalizing of the input parameter described in the Specification paragraph [0050] merely applies the instruction for the standardization and normalization to be implemented on a computer as tool to perform the abstract idea. Further, under the broadest reasonable interpretation, the steps of standardizing and normalizing of input parameters can be performed by human mind or with a pen and paper. Accordingly, the dependent claims are ineligible.
Dependent claims 4 and 12 further recite additional information regarding input parameters information comprising one or more of merchant-based spending matrices, affluence indicators of residents, and lifestyle indicators of residents of the target geographical areas and reference geographical area., which does not change the abstract idea of the independent claims. There are no 
Dependent claims 5-7 and 13-15 further recite limitations of calculating a score…, selecting based on scores, and ranking of scores, which are steps that can be performed by a human mind such as evaluation and judgement, previously stated in the independent claims above. The additional steps do not change the abstract idea of the independent claims and no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 8 and 16 further recite additional information of the development activity to comprise an infrastructure improvement and possible outcome of success. 
Dependent claim 18 further recites additional description for the infrastructure systems, which does not change the functional steps of the independent claim nor changes the abstract idea of the independent claim. No additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8-10, 12, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20170161755 A1), hereinafter “Zhao,” in view of Unser et al. (US 20150161741 A1), hereinafter “Unser.”
Claims 1, 9, and 17, Zhao discloses a computer-implemented method, a device, and a system for determining a development for an area (Para. [0033]: “The methods and systems described herein may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof,), comprising 
one or more processor (Para. [0039], [0042], [0046], and [0061]-[0064] processor); and 
one or more non-transitory memory comprising a plurality of program instructions which, when executed by the one or more processors, cause the one or more processors to (para. [0035], [0035], [0061], and [0098]: “executable instructions are stored in a memory area”); 
receive input parameters associated with a plurality of target geographical areas and a reference geographical area from a database, wherein the input parameters are generated based on payment card transaction data originating from the plurality of target geographical areas and the reference geographical area (Abstract, “receiving an event type identifier representing an event type of a candidate event to occur, and building a reference data store including historical transaction data records of payment transactions occurring in reference geographic areas associated with a reference event having the event type identifier.” Para. [0021]: “the systems and methods described herein may generate a reference model based upon the historical transaction data. The reference model is configured to model at least one of a reference number of active accounts and a reference number of active merchants within a reference geographic area (e.g., a geographic area having experienced the same type of event as the candidate event) during a period of time associated with a reference event occurring in the corresponding reference geographic area. The number of active accounts (i.e., a number of payment accounts such as credit accounts, debit accounts, etc.)” Para. [0023], “the reference model is a flexible model that can be adjusted to include and/or account for a variety of variables. In some embodiments, an input variable informs the economic impact analysis system of which subset of historical transaction data records to retrieve (e.g., from a transaction record data store) for the reference model. For example, using the type of event of the candidate event (e.g., the event identifier) causes the economic impact analysis system to retrieve a subset or batch of historical transaction data records for transactions occurring in a reference geographic area that experience the same type of event. Using an input variable representing a length of time following a reference event, such as 15 months, causes the economic impact analysis system to retrieve a subset or batch of historical transaction data records for transactions occurring during the 15 months following a reference event. Using a location attribute of a target geographic area (e.g., “urban”) causes the economic impact analysis system to retrieve a subset or batch of historical transaction data records for transactions occurring in reference geographic areas sharing the location attribute. It should be readily understood that the above examples are illustrative only and that any number of variables and combinations thereof may be used in the reference model to refine and/or analyze outputs therefrom.”  Para. [0033]: “building, at a database, a reference data store, the reference data store including historical transaction data records of payment transactions occurring in a plurality of reference geographic areas associated with a reference event having the event type identifier; (c) generating a reference model from the historical transaction data records in the reference data store, the reference model modelling at least one of a reference number of active accounts and a reference number of active merchants within a reference geographic area during a period of time associated with the reference event occurring in the corresponding reference geographic area; (d) determining at least one of a predicted number of active accounts and a predicted number of active merchants within the target geographic area during a period of time associated with the candidate event using the reference model;” Para. [0095]: “process 800 includes determining at least one of a predicted number of active accounts and a predicted number of active merchants within at least one geographic area adjacent to the target geographic area during the period of time associated with the candidate event by analyzing historical transaction data records (e.g., stored in the reference data store) of financial transactions occurring in geographic areas adjacent to the reference geographic area(s) in which the reference events occurred. Process 800 may further include determining a predicted consumer spend for the adjacent geographic area(s) based upon the predicted number of active merchants and/or active accounts.” Para. [0028]: “the economic impact analysis system may model the spending history of a group of cardholders based on geographic location (e.g., all consumers within the geographic location)  Moreover, the spending history of the cardholders of each comparable geographic region may be used by the economic impact analysis engine to determine an economic impact of a candidate event for a specified geographic area based on generated economic indicator data for each comparable geographic area.” Para. [0029], “transaction data may include many different types of data that may serve as indicators of economic activity or economic impact on a region. These different types of transaction data, such as a date, a time, a merchant involved in the transaction, a merchant category, a transaction location, a transaction dollar amount, etc., may provide valuable indicators of specific industries, merchant brands, merchant locations, spending habits for a particular geographic region, seasonal spending, trade areas, disposable income indicators, commuting or travel patterns, or even an inflow or an outflow of residents in the geographic area, as a few examples. For example, the economic impact analysis system may retrieve historical transaction data from the payment processor database to mathematically determine where a cardholder lives based on the locations of merchants that the cardholder primarily frequents. To further this example, a visitor (opposed to a local cardholder) may be determined from the type and location of merchants the visitor visited over a short period of time.” In paragraph [0049], disclosing “Payment card transaction data from merchants, including merchant account numbers, merchant locations, merchant names, transaction amounts, and transaction dates, is stored within database 208. In addition, model merchant data, including merchant types (e.g., merchant type classification codes), geographic information, demographic information, and attributes of cardholders who have purchased goods or services from the merchants are stored in database 208. Further, a location model maybe stored within 
generate a model based on the input parameters generated based on the payment card transaction data (Para. [0028]: “the economic impact analysis system may model the spending history of a group of cardholders based on geographic location (e.g., all consumers within the geographic location) and/or event type of event occurring in the geographic location. In some implementations, the economic impact analysis system determines comparable geographic regions that are similar or substantially similar to one another. Determining that at least two geographic areas are substantially similar may include any number of statistical or mathematical functions that allow the at least two geographic areas to be statistically compared. Moreover, the spending history of the cardholders of each comparable geographic region may be used by the economic impact analysis engine to determine an economic impact of a candidate event for a specified geographic area based on generated economic indicator data for each comparable geographic area.” Which disclosing the statistical or mathematical functions are used to determine if two geographical areas are statistically similar, and spending history of the cardholders of each comparable geographic regions are used by the economic impact analysis. The Office asserts the spending history of the cardholders is representation of payment card transaction data used as input for generating of a model. Para. [0021]: “the systems and methods described herein may generate a reference model based upon the historical transaction data. The reference model is configured to model at least one of a reference number of active accounts and a reference number of active merchants within a reference geographic area (e.g., a geographic area having experienced the same type of event as the candidate event) during a period of time associated with a reference event occurring in the corresponding reference geographic area. The number of active accounts (i.e., a number of payment accounts such as credit accounts, debit accounts, etc.)” Para. reference model is a flexible model that can be adjusted to include and/or account for a variety of variables. In some embodiments, an input variable informs the economic impact analysis system of which subset of historical transaction data records to retrieve (e.g., from a transaction record data store) for the reference model. For example, using the type of event of the candidate event (e.g., the event identifier) causes the economic impact analysis system to retrieve a subset or batch of historical transaction data records for transactions occurring in a reference geographic area that experience the same type of event. Using an input variable representing a length of time following a reference event, such as 15 months, causes the economic impact analysis system to retrieve a subset or batch of historical transaction data records for transactions occurring during the 15 months following a reference event. Using a location attribute of a target geographic area (e.g., “urban”) causes the economic impact analysis system to retrieve a subset or batch of historical transaction data records for transactions occurring in reference geographic areas sharing the location attribute. It should be readily understood that the above examples are illustrative only and that any number of variables and combinations thereof may be used in the reference model to refine and/or analyze outputs therefrom.”  Para. [0033]: “building, at a database, a reference data store, the reference data store including historical transaction data records of payment transactions occurring in a plurality of reference geographic areas associated with a reference event having the event type identifier; (c) generating a reference model from the historical transaction data records in the reference data store, the reference model modelling at least one of a reference number of active accounts and a reference number of active merchants within a reference geographic area during a period of time associated with the reference event occurring in the corresponding reference geographic area; (d) determining at least one of a predicted number of active accounts and a predicted number of active merchants within the target geographic area during a period of time associated with the candidate event using the reference model;” See Fig. 9 for example);
identify a candidate geographical area from the plurality of target geographical areas using the model, comprising matching the candidate geographical area to the reference geographical area using the model (Abstract, “receiving an event type identifier representing an event type of a candidate event to occur, and building a reference data store including historical transaction data records of payment transactions occurring in reference geographic areas associated with a reference event having the event type identifier.” Para. [0024]: “economic impact analyses may be performed for one or more geographic areas adjacent to the target geographic area (“adjacent geographic regions”). More particularly, although the target geographic area (e.g., one particular postcode) may be the precise location of a candidate event, it is understood that events have economic impact on surrounding/adjacent areas (e.g., adjacent/surrounding postcodes). Accordingly, any analyses described herein as being performed on a single target geographic area may be similarly performed on one or more adjacent geographic areas. In some embodiments, such additional analyses associated with adjacent geographic areas are performed automatically. For example, the economic impact analysis system determines one or more adjacent geographic areas and performs the same analyses subsequent to (or concurrently with) performing the analyses associated with the target geographic area.” Which disclosing a candidate geographic area marching the reference geographic area from the plurality of adjacent target geographic areas. Para. [0095]: “process 800 includes determining at least one of a predicted number of active accounts and a predicted number of active merchants within at least one geographic area adjacent to the target geographic area during the period of time associated with the candidate event by analyzing historical transaction data records (e.g., stored in the reference data store) of financial transactions occurring in geographic areas adjacent to the reference geographic area(s) in which the reference events occurred. Process 800 may further include determining a predicted consumer spend for the adjacent geographic area(s) based upon the predicted number of active merchants and/or active accounts.” disclosing the determining of predicted number of active account and predicted number of determines comparable geographic regions that are similar or substantially similar to one another. Determining that at least two geographic areas are substantially similar may include any number of statistical or mathematical functions that allow the at least two geographic areas to be statistically compared. Moreover, the spending history of the cardholders of each comparable geographic region may be used by the economic impact analysis engine to determine an economic impact of a candidate event for a specified geographic area based on generated economic indicator data for each comparable geographic area. Additionally or alternatively, determining that geographic areas are similar may include determining location attributes for geographic areas and identifying one or more geographic areas sharing those location attributes. Location attributes may include, for example, population density, classification (e.g., urban, suburban, rural), average income, relative residential/commercial portions, and/or similar descriptive attributes.”  Which disclosing the determining/identifying geographical area is compared to be substantially similar (i.e. matched) using statistical or mathematical functions based on spending history of cardholders of each comparable geographic region (e.g., reference geographical area and target geographical areas). 
determine a development activity for the candidate geographical area based on an outcome of said development activity in the reference geographical area (Para. [0094]-[0095], “Process 800 also includes generating 812 an economic impact report for the requestor including at least the determined predicted consumer spend. FIG. 9 illustrates one example embodiment of an economic impact report predicted number of active accounts (AA) and the predicted number of active merchants (AM) in a target geographic area (L34) after the occurrence of a candidate event (construction of a shopping mall). In the illustrated embodiment, visual indicator 902 includes a plot or chart. In any other embodiment, visual indicator 902 includes additional and/or alternative elements, such as table(s), description(s), diagram(s), flow chart(s), etc. In addition, economic impact report 900 includes a visual indicator 904 (partially shown in FIG. 9) of the predicted consumer spend for the target geographic area, based upon the predicted number of active accounts and active merchants, as described herein. Process 800 may include additional, fewer, and/or alternative steps than those shown in FIG. 8. For example, in some embodiments, process 800 includes determining at least one of a predicted number of active accounts and a predicted number of active merchants within at least one geographic area adjacent to the target geographic area during the period of time associated with the candidate event by analyzing historical transaction data records (e.g., stored in the reference data store) of financial transactions occurring in geographic areas adjacent to the reference geographic area(s) in which the reference events occurred. Process 800 may further include determining a predicted consumer spend for the adjacent geographic area(s) based upon the predicted number of active merchants and/or active accounts. Moreover, it should be understood that the order of the steps of process 800 illustrated in FIG. 8 is illustrative only and non-limiting. The steps of process 800 may be performed in an order other than that shown and described herein.” determining, by the at least one computing device, a development activity for the candidate geographical area based on an outcome of said development activity in the reference geographical area). 
Zhao discloses generating a reference model based on payment card transaction and using the reference model for the prediction activity to match geographic areas. However, Zhao does not expressly teach the reference model is logistic regression model. 
Unser is directed system and method of predicting periodic payment from the generated predictive model, which the predictive model is a logistic regression model, and specifically teaches (italic emphasis):
generate a logistic regression model based on the input parameters generated based on the payment card transaction data (Para. [0047]: “a computer system may incorporate a “predictive model.” As used herein, the phrase “predictive model” might refer to, for example, any of a class of algorithms that are used to understand relative factors contributing to an outcome, estimate unknown outcomes, discover trends, and/or make other estimations based on a data set of factors collected across prior trials. Note that a predictive model might refer to, but is not limited to, methods such as ordinary least squares regression, logistic regression, decision trees, neural networks, generalized linear models, and/or Bayesian models. The predictive model is trained with historical transaction information, and may be applied to current or test transactions to determine periodic payment information.” Para. [0017]: “analyzer platform 150 may retrieve transaction information from the transaction database 110. The transaction database 110 might be associated with, for example, payment accounts, such as credit card or bank accounts.” Para. [0028]: “the processor 310 may retrieve transaction information ayment account (e.g., a credit card account), associated with an account owner, from a transaction database.” Para. [0043]: “predictive model generator 1050 may receive actual periodic payment information 1060 along with historical transaction database 1010 information. For example, historical credit card purchases may be received along with indications of the actual periodic payment associated with those accounts.” Disclosing the predictive model which is logistic regression model is generated based on payment card transaction data.  Para. [0048]: “The predictive model generator 1050 may operate generally in accordance with conventional principles for predictive models, except, as noted herein, for at least some of the types of data to which the predictive model component is applied. Those who are skilled in the art are generally familiar with programming of predictive models. It is within the abilities of those who are skilled in the art, if guided by the teachings of this disclosure, to program a predictive model to operate as described herein. The predictive model generator 1050, in various implementation, may include one or more of neural networks, Bayesian networks (such as Hidden Markov models), expert systems, decision trees, collections of decision trees, support vector machines, or other systems known in the art for addressing problems with large numbers of variables. According to some embodiments, the predictive model(s) are trained on prior data and periodic payment types known to the credit card company. The specific data and outcomes analyzed may vary depending on the desired functionality of the particular predictive model. The particular data parameters selected for analysis in the training process may be determined by using regression analysis and/or other statistical techniques known in the art for identifying relevant variables in multivariable systems.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the logistic regression model generated based on payment card transaction as taught in Unser with the similar mathematic/statistic reference model generated based on same payment card transaction as disclosed in Zhao, for the motivation of presenting the predicted 
Claims 2 and 10, the combination of Zhao and Unser makes obvious of the method of claim 1 and the non-transitory computer-readable medium of claim 9. Zhao further discloses wherein the input parameters associated with the plurality of target geographical areas comprise data from a first time period and the input parameters associated with the reference geographical area comprise data from a second time period before the first time period (Para. [0010], “method also includes retrieving, from a transaction database, historical transaction data for the at least one comparable geographic area including a first set of data corresponding to a first period of time that is before the at least one comparable geographic area experienced the event that is of a similar type to the candidate event, and a second set of data corresponding to a second period of time that is after the at least one comparable geographic area experienced the event that is of a similar type to the candidate event. Furthermore, the method includes retrieving, from the transaction database, pre-event data for the specified geographic area, wherein the pre-event data includes historical transaction data for the specified geographic area 
Claims 4 and 12, the combination of Zhao and Unser makes obvious of the method of claim 1 and the non-transitory computer-readable medium of claim 9. Zhao further discloses wherein the input parameters comprise one or more of merchant-based spending matrices, affluence indicators of residents, and lifestyle indicators of residents of the target geographical areas and reference geographical area (Para. [0029], “transaction data may include many different types of data that may serve as indicators of economic activity or economic impact on a region. These different types of transaction data, such as a date, a time, a merchant involved in the transaction, a merchant category, a transaction location, a transaction dollar amount, etc., may provide valuable indicators of specific industries, merchant brands, merchant locations, spending habits for a particular geographic region, seasonal spending, trade areas, disposable income indicators, commuting or travel patterns, or even an inflow or an outflow of residents in the geographic area, as a few examples. For example, the economic impact analysis system may retrieve historical transaction data from the payment processor database to mathematically determine where a cardholder lives based on the locations of merchants that the cardholder primarily frequents. To further this example, a visitor (opposed to a local cardholder) may be determined from the type and location of merchants the visitor visited over a short period of time. Thus, “economic indicator data” as used herein may include information on whether a cardholder is a local resident or a visitor to a specified geographic region. These economic indicators can in turn be utilized by the economic impact analysis system in determining the overall economic impact of an event to a specific geographic region or location.” Para. [0031], “the economic impact analysis system may provide these interested groups specific economic impact data, such as variables or parameters, that better quantify or qualify the economic impact of a proposed scenario or event. For example, a municipality may utilize the economic impact analysis system to determine the economic impact of a proposed project on various economic indicators, such as the change in income tax or sales tax revenue, the socio-economic impact to the local economy, the number of business openings or closings, the increase (or decrease) in population for the specified geographic area, the cost and time to recover funds invested into the proposed project, the increase (or decrease) in number of visitors to the geographic region, the amount of increase (or decrease) in trade with neighboring regions, or any other suitable economic indicator.” Para. [0047], “The retriever may obtain transaction data or economic indicator data from either or both of transaction database 208 or economic database 210. For example, the retriever may receive transaction data associated with a particular geographic area along with economic indicator data associated with another geographic area, etc. The analyzer may process and analyze the retrieved transaction data and the economic indicator data. The transmitter may provide the overall economic impact to client computing device 204.” Disclosing the received transaction data and economic indicator data are analyzed to provide overall economic impact to the client. Also in paragraph [0048] and Figs. 2 and 7 disclosing the third party economic data such as gross domestic product for multiple jurisdictions, unemployment rates for different jurisdictions, inflation rates of different currencies, interest rates for different countries and financial entities and their respective financial products, liquidity rates, stock market indices for various stock markets, foreign exchange rates, tax rates for different jurisdictions, tax revenues for different jurisdictions, bond rates, property values, income distributions for different jurisdictions, education levels and school test scores of a particular population, literacy rates, age distributions, morality rates, crime rates, air/water/noise pollution levels, traffic congestion, percentage of developed land for a particular region, governmental budgets per capita, or any other suitable economic variable that could be used by the economic impact analysis system.” Which are all examples of the input parameters comprise one 
Claims 5 and 13, the combination of Zhao and Unser makes obvious of the method of claim 1 and the non-transitory computer-readable medium of claim 9. 
Zhao further discloses wherein identifying the candidate geographical area comprises:
calculating a score for each of the target geographical areas and the reference geographical area using the logistic regression model (Para. [0028] and [0032] disclosing to determine two geographical areas are substantially similar may include any number of statistical or mathematical function that allow the at least two geographic areas to be statistically compared. The Office asserts the mathematical function is representative of logistic regression model.  In Fig. 7 steps 1-3 of system does A/B analysis disclosing quantify geographies globally which is calculating a score for geographical area. Inf are equations for qualifying a score for geographic areas); and
selecting a respective target geographical area having the score closest to that of the reference geographical area as the candidate geographical area (Para. [0028] and [0032] disclosing to determine two geographical areas are substantially similar may include any number of statistical or mathematical function that allow the at least two geographic areas to be statistically compared. In Fig. 7 steps 1-3 of system does A/B analysis disclosing quantify geographies globally which is calculating a score for geographical area, and find those geographies G’ (reference geographic where project P’ have occurred) that are most similar (i.e. closest) to the G (target geographic location of P project/event will take place) via nearest neighbor algorithm). 
Unser teaches the model disclosed in Zhao is logistic regression model (para. [0047]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the logistic regression model generated based on payment card transaction as taught in Unser with the similar mathematic/statistic reference model generated based 
Claims 8 and 16, the combination of Zhao and Unser makes obvious of the method of claim 1 and the non-transitory computer-readable medium of claim 9. Zhao further discloses,
wherein the outcome of the development activity comprises a success (Para. [0021], “reference model is configured to model at least one of a reference number of active accounts and a reference number of active merchants within a reference geographic area (e.g., a geographic area having experienced the same type of event as the candidate event) during a period of time associated with a reference event occurring in the corresponding reference geographic area. The number of active accounts (i.e., a number of payment accounts such as credit accounts, debit accounts, etc.) and active merchants function as economic indicators for an area. For example, if a number of active accounts and/or active merchants is trending upwards or increasing for a geographic area, that geographic area is likely improving economically. The economic impact analysis system receives an area identifier .
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20170161755 A1), hereinafter “Zhao,” in view of Unser et al. (US 20150161741 A1), hereinafter “Unser,” and in view of Michels et al. (US 20140279674 A1), hereinafter “Michels.”
Claims 3 and 11, the combination of Zhao and Unser makes obvious of the method of claim 1 and the device of claim 9. The combination fails to expressly teach the limitation: 
further comprising: standardizing the input parameters to a common scale; normalizing the input parameters to the common scale; or combinations thereof. 
Nonetheless, Michels is directed to apparatus, systems, and methods for analyzing characteristics of entities of interest, which specifically teaches:
further comprising: standardizing the input parameters to a common scale; normalizing the input parameters to the common scale; or combinations thereof (Para. [0026], “the plurality of features can be normalized to a common scale.” Para. [0086]-[0087], “features are all normalized to a common scale. For example, the features can be normalized so that that the features all have values in the range of [0, 1] (e.g., each normalized feature has a minimum value of zero, a maximum value of one, and can have any value in between those extreme values).”
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the method and device for development plan for an area as disclosed in Zhao and Unser to include the feature of normalizing input parameters to a common scale, as taught in Michels, for the motivation and benefit of providing the features or parameters to have similar range and prevent outliers from dominating (or biasing) the value disproportionately (Michels: Para. [0086]). 
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20170161755 A1), hereinafter “Zhao,” in view of Unser et al. (US 20150161741 A1), hereinafter “Unser,” and further in view of Santi et al. (US 20100299200 A1), hereinafter “Santi.”
Claims 6 and 14, the combination of Zhao and Unser makes obvious of the method of claim 5 and the device of claim 13. Zhao discloses the calculating of scores for geographical areas (para. [0028], [0032],  [0079]-[0094] and equations 1-3),
selecting a subset of the plurality of the target geographical area; based on the subset of the plurality of target geographical areas, selecting the respective target geographical area having the score closest to that of the reference geographical area as the candidate geographical area (Para. [0095]: “process 800 includes determining at least one of a predicted number of active accounts and a predicted number of active merchants within at least one geographic area adjacent to the target geographic area during the period of time associated with the candidate event by analyzing historical transaction data records (e.g., stored in the reference data store) of financial transactions occurring in geographic areas adjacent to the reference geographic area(s) in which the reference events occurred. Process 800 may further include determining a predicted consumer spend for the adjacent geographic area(s) based upon the predicted number of active merchants and/or active accounts.” disclosing the determining of predicted number of active account and predicted number of active merchant (which is the development activity) for at least one geographic area adjacent to the target geographic area, which the selected/identified target geographic area is representation of candidate geographical area and the adjacent geographic areas are representation of the plurality of target geographical areas. In para. [0028]: “the economic impact analysis system may model the spending history of a group of cardholders based on geographic location (e.g., all consumers within the geographic location) and/or event type of event occurring in the geographic location. In some implementations, the economic impact analysis system determines comparable geographic regions that are similar or substantially similar to one another. Determining that at least two geographic areas are substantially similar may include any number of statistical or mathematical functions that allow the at least two geographic areas to be statistically compared. Moreover, the spending history of the cardholders of each comparable geographic region may be used by the economic impact analysis engine to determine an economic impact of a candidate event for a specified geographic area based on generated economic indicator data for each comparable geographic area. Additionally or alternatively, determining that geographic areas are similar may include determining location attributes for geographic areas and identifying one or more geographic areas sharing those location attributes. Location attributes may include, for example, population density, classification (e.g., urban, suburban, rural), average income, relative residential/commercial portions, and/or similar descriptive attributes.”  Which disclosing the determining/identifying geographical area is compared to be substantially similar (i.e. matched) using statistical or mathematical functions based on spending history of cardholders of each comparable geographic region (e.g., reference geographical area and target geographical areas. Para. [0028] and [0032] disclosing to determine two geographical areas are substantially similar may include any number of statistical or mathematical function that allow the at least two geographic areas to be statistically compared. In Fig. 7 steps 1-3 of system does A/B analysis disclosing quantify geographies globally which is calculating a score for geographical area, and find those geographies G’ (reference geographic where project P’ have occurred) that are most similar (i.e. closest) to the G (target geographic location of P project/event will take place) via nearest neighbor algorithm). 
however, the combination fails to explicitly teach the ranking of the scores. Specifically, the combination does not expressly teach the limitations: 
determining a ranking the scores of the plurality of target geographical areas; and selecting based on the ranking
	Nonetheless, Santi is directed to identifying geographically relevant advertisements from a search query, which specifically teaches
determining a ranking the scores of the plurality of target geographical areas; and selecting based on the ranking (Abstract: “search query may be assigned a location identifier based on the ; and 
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the method and device for development plan for an area to identify candidate geographical area by matching reference geographical area from target geographical area based on input parameters of Zhao and Unser to include search query as input parameters to identify geographical area relevancy with a calculated value and ranking of the geographical relevant listings as taught by Santi for the motivation of providing a more robust and effective method of searching and listing most relevant result to the user, since geographic relevancy plays a great role in searching when users specifics a specific target area. The ranking of results provides an effective method for the user to quickly identify the best or most relevance result in a list. 
 Claims 7 and 15, the combination of Zhao and Unser makes obvious of the method of claim 1 and the device of claim 9. 
Zhao discloses identifying a set of distinguishing parameters from the input parameters, wherein the set of distinguishing parameters comprises at least a subset of the input parameters (Zhao: Fig. 7 and para. [0068] disclosing the user of input parameters such as future project/event, geographic location of the project, and economic variables they want to predict). 
generating the logistic regression model based on the set of distinguishing parameters (para. [0028], [0032], [0068], and Figs. 7 and 9 disclosing the use of statistical analysis and training model). 
Unser teaches wherein generating the logistic regression model (para. [0047] teaching the predictive model is logistic regression model) comprises: 
generating the logistic regression model based on the set of distinguishing parameters (para. [0047]-[0048] teaching the particular data parameters selected for analysis in the training process may be determined by using regression analysis and/or other statistical techniques known in the art for identifying relevant variables in multivariable systems.). 
However, Santi also teaches
generating the logistic regression model based on the set of distinguishing parameters (Santi: para. [0075], [0078]-[0084] and Figs. 5 and 8 teaching the use of statistical model (nonlinear) multivariate logistic regression, which multivariable used in the function is the set of distinguishing parameters).
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the method and device of Zhao and Unser in calculating score with statistical analysis and training model to include logistic regression model of the set of distinguishing parameters as part of training set as taught by Santi for the motivation of providing a more refined score that minimize error from result of tuning and re-run of output with variable parameters (para. [0080]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20170161755 A1), hereinafter “Zhao,” in view of Unser et al. (US 20150161741 A1), hereinafter “Unser,” and further in view of Barnett et al. (US 20150339919 A1), hereinafter “Barnett.”
Claim 18, the combination of Zhao and Unser makes obvious of the method of claim 1. Zhao discloses the one or more infrastructure systems (Zhao: para. [0025] discloses the “event” of any action that may have an economic impact on a specific geographic area, region, or location, include “the building (or proposed building) of a factory, power plant, processing plant, transit infrastructure for goods and/or people (e.g., train lines, highways, airports, etc.), commercial or residential buildings, sports stadiums and infrastructure, or recreational parks.”)
comprise one or more intelligent street lights, one or more parking lot recommenders, one or more remote meters, one or more smart traffic lights, or combinations thereof.
	Nonetheless, Barnett is directed to street lighting and traffic control system and method, which specifically teaches, 
development activity comprise an infrastructure improvement to the candidate geographical area, wherein the infrastructure improvement comprises an installation of one or more intelligent street lights, one or more parking lot recommenders, one or more remote meters, one or more smart traffic lights, or combinations thereof (Barnett: para. [0003] teaches the two infrastructures that can immediately benefit from the progress of these technologies are street lighting control and traffic control in large urban areas. In para. [0021] teaching the infrastructure elements includes traffic lights. Para. [0021] also teaches the RF enabled meters that can send and receive data, which is representative of remote meters. Para. [0017] and [0052] teaching the street lights to be smart street lights. Para. [0004], [0017], [0041]-[0042] teaching intelligent traffic control infrastructure). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify transit infrastructure of the system and method of  determining economic impact of an event within a geographic area disclosed in Zhao and Unser to include the specifics of the intelligent street lights and smart traffic control system to be part of the transit infrastructure, as taught in Barnett, for the motivation providing more efficient energy lighting system with significant reductions in operating and maintenance costs, as well as minimizing the amount of traffic delays and improving the fuel usage efficiency (Para. [0003]-[0004] and [0017]). 
Response to Remarks
Priority


35 U.S.C. 101 Rejection
	The Applicant’s remarks are fully considered however found to be unpersuasive. 
	On page 10, the Applicant asserts the amended claims do not fall within the subject matter groupings of mathematical concepts, certain methods of organizing human activity, or mental processes. The claimed invention is directed to a system, method, and non-transitory computer-readable medium for determining a development plan for an area, which has been a well-practice human activity and mental process for humans to perform in developing villages and cities, before the invention of computer systems. 
	On page 11, the Applicant asserts the 2106 of the MPEP fail to encompasses the amended claim limitations. Furthermore, the Applicant argues the claim limitations bear little resemblance to the examples described in 2106(a)(2)(II)(B) of the MPEP. The Examiner finds the remarks to be unpersuasive. The Examiner refers the Applicant to review "Advanced Module PowerPoint Slides" under 35 U.S.C. 101 Examination Guidance and Training Materials from ptoweb.uspto.gov, on page 15, notes: “For abstract ideas, Prong One represents a change in procedure from prior guidance, in that examiners now use the enumerated groupings of abstract ideas from the 2019 PEG to identify abstract ideas. In particular, 
	Furthermore on page 12, the Applicant asserts: 
	“Furthermore, as noted in § 2106.04(a)(2)(III) of the MPEP, claims "do not recite a mental process when they do not contain limitations that can practically be performed in the human mind." With respect to claims 1, 9, and 17, it is clear that a human mind cannot perform: generating a logistic regression model based on the input parameters generated based on the payment card transaction data. Moreover, with respect to claim 1, it is clear that a human mind cannot perform: identifying, by the at least one computing device, a candidate geographical area from the plurality of target geographical areas using the logistic regression model, comprising matching the candidate geographical area to the reference geographical area using the logistic regression model. Similarly, with respect to claims 9 and 17, it is clear that a human mind cannot perform: identify a candidate geographical area from the plurality of target geographical areas using the logistic regression model, wherein identify the candidate geographical area comprises match the candidate geographical area to the reference geographical area using the logistic regression model.”
The Applicant asserts before the invention of computer systems, a human or ordinary person is not able to generate or develop a logistic regression model based on payment card transaction record, and before the invention of computer system, a person (human mind) cannot perform steps of identifying target area applying logistic regression model for matching candidate geographical area to 
On page 13, the Applicant recites the amended claim limitations and asserts:
“The recitations in the claims (e.g., generating a logistic regression model based on the input parameters generated based on the payment card transaction data) clearly apply or use the alleged abstract idea in a meaningful way and encompass more than generally linking the use of the judicial exception to a particular technological environment.”
The Applicant’s assertion is conclusory statement that fails to specifically point out why or how the recitations in the claims are applied to the alleged abstract idea in a meaningful way other than generally linking the use of the judicial exception to a particular technological environment. Accordance to 2106.05 (f) Mere Instruction to Apply An Exception (see insert below for easy reference), the Examiner finds the assertion to be unpersuasive. 
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer 
Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical 
On page 14, the Applicant’s assertion is conclusory statement that fails to specifically point out why the amended claim limitations are not “well-understood, routine, conventional activity in the field.” In step of the 101 rejection above, the claim limitations and elements are considered insignificant under 2A and same analysis is applied in step 2B, determining the steps are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g) and functions are applied on a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f).  Therefore, the remark is found to be unpersuasive. See 101 rejection above for complete analysis. 

35 U.S.C. 103 Rejections
	The Applicant’s remarks are fully considered however deemed moot in regarding to amended claim limitations. Additional reference is integrated to make obvious of the amended claim limitations, see 103 rejection above. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Ghosh et al. (US 20160335649 A1) is directed to a method for generating and providing aggregated and analyzed merchant analytics for a sector is provided. The method includes defining a plurality of sectors and receiving transaction data for financial transactions associated with merchants and occurring within a period of time. The merchants are located in a sector. The method further includes generating aggregated 
Chakravarty et al. (WO 2016147043 A2) is directed to a street light mounted device for providing integrated infrastructure facilities comprising a controller implementing street light control coupled to one or more ambient parameter sensors for effecting infrastructure facility functions and one or more communication units enabling data exchange with external such devices.
Enriquez (WO 2016204599 A1) is directed to an intelligent traffic control device and system, based on a traffic light that makes decisions relating to red and green light times using information originating from vehicles, offering a very significant saving since it does not require the production of second timers.
Fout et al. (US 20130144796 A1) is directed to assigning confidence ratings to properties valued by an automated valuation model. A value confidence model determines a set of typical property characteristics for properties in a geographic area, automatically determines a deviation from the set of typical property characteristics for a candidate comparable property, and assigns a confidence factor to an automated valuation of the candidate comparable property based upon the deviation, which the value confidence model itself is a logistic regression (or logit) model or approach that estimates the probability that a given comparable sales model prediction is within 10 percent of the transacted price (para. [0036]). 
Davey-Rogers et al. (US 20170178165 A1): A method for generating a model for indexing neighborhood growth includes: storing transaction messages, each including a geographic location and transaction data, where the geographic location is in one of a plurality of geographic areas; receiving demographic characteristic data including property value data associated with each geographic area; identifying transaction groups for each geographic area including transaction messages where the geographic location is included in the respective associated geographic area; identifying purchase behaviors for each of the plurality of geographic areas based on the transaction data stored in the transaction messages included in associated transaction group; and generating an indexing model configured to calculate an index value for a geographic area indicative of growth or decline of the geographic area based on the purchase behaviors and property value data associated with the respective geographic area for each of the plurality of geographic areas. In para. [0032]: “The index value may be indicative of a likelihood of growth and/or desirability for a geographic area 104 based on the purchase behaviors and other attributes associated with the geographic area 104, which may be determined using a series of standard multivariate statistical correlations and regressions for historical purchase behaviors (e.g., and other attributes) and changes in property values for the geographic area 104 and additional (e.g., related) geographic areas.”
De et al. (US 20090192876 A1) is directed to a computer-based method for enrolling financial transaction cardholders into a payment card program that includes features that are directed to an empty nester segment of society is described. The method includes creating at least one spending profile representing an empty nester target group. The empty nester target group includes transaction cardholders within the 
Blomberg (US 20160004985 A1) is directed to methods, systems, and articles of manufacture for prioritizing proposal development under resource constraints are provided herein. A method includes clustering multiple items of historical proposal development data into clusters based on one or more parameters, wherein said historical data comprise multiple prior proposal requests; generating a logistic regression model for time sensitivity associated with each of the prior proposal requests 
Ghosh et al. (US 20180040073 A1) teaches “linear and/or logistic regression processing may be implemented, including use of one or more input variables (e.g. MCC code, income, expenses, demographics) to fit a target variable by means of linear combinations. In an embodiment, the TLR device may implement a neural network for predicting one or more target variables based on the inputs. Weighting functions useful for applying weights to input variables may be implemented to different tax item variables based on importance in predicting whether or not a given tax return should be audited. In an exemplary embodiment statistical logic and analysis (block 620) is applied to correlation group data to determine the degree of correlation between entity spend, income, based on one or more of historical profile group data and historical payment card transaction records data and actual historical tax filing data, to generate income and spend profiles based on merchant category codes and/or classifications.”
Y. Qu, "Evaluation of smart city development potential in major cities of China based on the KPCA method," 2016 International Conference on Management Science and Engineering (ICMSE), 2016, pp. 855-862, doi: 10.1109/ICMSE.2016.8365527.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C./Examiner, Art Unit 3689        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.